Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
13, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed July 13, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00465-CV
____________
 
IN RE JOHN GRAY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
8, 2006, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Belinda Hill, presiding judge
of the 230th District Court of Harris County, to recuse herself from his appeal
and his request for DNA testing.
Relator
has not established that he is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum Opinion
filed July 13, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.